               Case 19-10289-LSS        Doc 272     Filed 03/20/19     Page 1 of 1


                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

In re:                                       :       Chapter 11
                                             :
IMERYS TALC AMERICA, INC., et al.,           :       Case No. 19-10289 (LSS)
                                             :
                      Debtors.               :       Jointly Administered

                MOTION AND ORDER FOR ADMISSION PRO HAC VICE

        Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the
admission pro hac vice of George R. Calhoun V to represent TIG Insurance Company in
connection with the above-referenced case.

Dated: March 20, 2019                        /s/ Marc J. Phillips
                                             Marc J. Phillips (No. 4445)
                                             CKR LAW LLP
                                             1000 North West Street, Suite 1200
                                             Wilmington, DE 19801
                                             Telephone: (302) 367-7834
                                             Email: mphillips@ckrlaw.com

           CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

         Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court,
am admitted, practicing and in good standing as a member of the Bars of the State of Maryland
and the District of Columbia and submit to the disciplinary jurisdiction of this Court for any
alleged misconduct which occurs in the preparation or course of this action. I also certify that I
am generally familiar with this Court’s Local Rules and with the Standing Order for District
Court Fund revised 8/31/16. I further certify that the annual fee of $25.00 has been paid to the
Clerk of Court for the District Court.

Dated: March 20, 2019                        /s/ George R. Calhoun V
                                             George R. Calhoun V, Esq.
                                             IFRAH PLLC
                                             1717 Pennsylvania Avenue NW, Suite 650
                                             Washington, DC 20006
                                             Telephone: (202) 524-4147
                                             Email: george@ifrahlaw.com

                                 ORDER GRANTING MOTION

         IT IS HEREBY ORDERED counsel’s Motion for Admission pro hac vice is granted.
